DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-4, drawn to a product, classified in C04B35/583.
II. Claims 5-15, drawn to a process, classified in C04B/575.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the process can be used to make another and materially different product, such as one that does not contain a graphite-like sp2-hybrid unit and a diamond-like sp3 unit connected via a coherent interface.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions require different searches in different subclasses.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Yuefen Zhou on 10/24/22 a provisional election was made with traverse to prosecute the invention of invention I, claims 1-4.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 5-15 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 2, “graphite-like” and “diamond-like” is indefinite because it is unclear what the scope of these features are.

Claim 1, line 3, “coherent interface” is unclear as to what this means structurally and/or chemically as it relates to the connection of the two types of hybridized units in the crystalline boron nitride.  

Claim 3, lines 2-3 and Claim 4, lines 2-3, “its crystal structure is variable with the widths and/or crystallographic orientation relationships of the internal sp2 and/or sp3 structure units” is unclear in a number of ways.  It is unclear how a crystal structural can be variable.  Claim 3 depends from Claim 1 which recites a formed product and, although during the manufacture of the crystal, the features may be variable, if the material is a formed product, it is unclear how that is variable.  The same is true for how the crystallographic orientation relationship is variable and the widths are variable.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shang, Jiachen et al. “Three dimensional hexagonal boron nitride foam.  .”, submitted in IDS and in view of Petrescu, M.I. et al. “Structure and Properties Modifications in Boron Nitride. . “, submitted in IDS.
Shang describes a boron nitride material that contains both sp2 and sp3 hybridized bonds (title).  In their figures, Shang shows that the BN material can include a sp2 + sp3 hybrid material (see Fig. 1, f, last figure). In this figure, Shang shows that the sp2 and sp3-type structures are different, but connected.  This connection can be considered the “coherent interface” of Claim 1.  In the background, Shang explains that some well-known boron nitride forms include H-BN, a graphite-like hexagonal and c-BN, a diamond-like BN (Intro, lines 15-16).
Shang does not specifically state that the sp2 structure is graphite-like or that the sp3 structure is diamond-like.
Petrescu describes a boron nitride material (title) that contains both a sp2 and a sp3 hybridized bonds (pg. 36, lines 21-22 and table 1 and pg. 39, lines 5-9 “the covalently bonded B and N atoms required by the sp2 hybridization, whilst cBN has a tridimensional distribution of the covalently bonded B and N atoms required by the sp3 hybridization”).    The sp2 portion can have a number of configurations (see Fig. 1) and shows how the three covalent bonds connected to the sp3 polymorph (Fig. 1).  As to the shapes and structures, Fig. 2 shows that each phase can be converted into another phase by adjustment of the pressure and temperature conditions during formation (see Fig. 2).  One of these configurations is the hBN polymorph (see Fig. 2), which Petrescu describes as a “white graphite” (pg. 41, line 2).  
	Since Petrescu explains that hBN is a known sp2, cBN is a known sp3, and Shang explains that well known boron nitrides include h-BN and c-BN, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try h-BN as the sp2 species and c-BN as the sp3 material from a finite number of identified and predictable BN variants for use in the sp2 and sp3 aspects of Shang because there would be a reasonable expectation of success. 

	As to Claims 2, 3 and 4, Petrescu shows that the space group for each different hybrid state varies based on their phase (see table 1).  The references explain that the sp2 BN is graphite-like (see above) and the sp3 hybrid is diamond-like (see above).  Therefore, absent proof to the contrary, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the same material would have the same qualities.  Alternatively, since Petrescu shows that the phases can be altered by adjusting the time and temperature such that the sp2 phases and the sp3 phases themselves can be altered, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that space groups are an optimizable feature.  As to the additional features of Claims 3 and 4, Petrescu explains that the BN materials can be altered by adjusting the temperature and pressure conditions of formation to make a different product (see Figure 2 and Figure 3).  Furthermore, the lattice parameters are different between the various polytypes (see Fig. 1).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the crystal structures are variable with the widths or crystallographic orientation relationships of the sp2 or sp3 structural units, as shown by Petrescu for use in the hybridized sp2-sp3 BN product because it is known to adjust these based on the desired product of the user. 

				References Made of Record
The following additional references from the examiner’s search are made of record:  Xiong, Mei et al. “Three metallic BN polymorphs. . “, submitted in IDS.  Xiong describes a sp2/sp3 hybridized boron nitride (pg. 1, lines 1-2).  The reference explains that the sp2-hybridized layer phase can include: h-BN, r-BN, BN nanotubes (or nanosheets, nanoribbons) (Intro, lines 3-5).  As for the sp3-hybridized phase, Xiong explains that these phases can be either c-BN or w-BN (Intro, lines 5-6).  
The reference explains that the sp3-phase is a cubic BN and the sp2 phase is the layered, hybridized hexagonal BN phase (pg. 2, “Introduction”, lines 1- 4).  According to the specification of this application, the diamond-like sp3 phase can include a cubic-diamond-like structure (see PG Pub of this specification, para. 24, 44) and the sp2 graphite-like bond may have a hexagonal structure (para. 24 of the PG Pub of this specification).  Therefore, the compounds share these similarities.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823. The examiner can normally be reached 9-5:30.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        November 22, 2022